Filed 3/9/22 P. v. Gordon CA2/8
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                             B286809

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. YA095166)
         v.

CLIVE GORDON et al.,

         Defendants and Appellants.


      APPEAL from judgments of the Superior Court of
Los Angeles County, James Brandlin, Judge. Affirmed with
modifications.
      Alan Siraco, under appointment by the Court of Appeal, for
Defendant and Appellant Clive Gordon.
      Melissa L. Camacho-Cheung and Jennifer Peabody, under
appointment by the Court of Appeal, for Defendant and Appellant
Carlos Acosta.
      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Assistant
Attorney General, Scott A. Taryle and David E. Madeo, Deputy
Attorneys General, for Plaintiff and Respondent.
                     _________________________
       In 2017, a jury convicted appellants Clive Gordon and
Carlos Acosta of carjacking (count 1), robbery (count 2), and two
attempted robberies (counts 3 & 4)1 involving three victims who
were admiring a new car belonging one of the victims.
Appellants, accompanied by Cesar S., used guns to obtain cash
from the car’s owner. When the car spontaneously started up,
Cesar S. got in and drove away in the vehicle, with at least one of
appellants in the passenger seat. Appellants are gang members
and the crimes were committed in territory claimed by a rival
gang.
       The jury found true allegations that the offenses were
committed for the benefit of a criminal street gang. (§ 186.22,
subd. (b)(1)(C). The jury also found true allegations that each
appellant personally used a firearm in the commission of the
count 2 robbery, the count 4 attempted robbery, and the count 1
carjacking; the jury found Acosta personally used a firearm in the
commission of the count 3 attempted robbery. (§ 12022.53, subds.
(b) & (e)(1).) The trial court sentenced Gordon and Acosta each to
a term of 25 years to life for the carjacking. The court sentenced
appellants concurrently for the robbery, attempted robberies and
associated enhancements -- Acosta to a term of 37 years eight
months and Gordon to a term of 36 years four months.
       Appellants appeal from the judgments of conviction,
asserting 12 claims of error. One such claim of error is the trial
court’s decision to instruct the jury pursuant to CALCRIM
No. 315 that certainty could be considered in evaluating


1       Further undesignated statutory references are to the Penal
Code.




                                 2
eyewitness testimony. On August 13, 2019. we affirmed the
convictions, with minor sentencing corrections and modifications.
       Appellants filed a petition for review with the California
Supreme Court, which was granted on November 26, 2019. The
Supreme Court held the case pending its decision in People v.
Lemcke (S25108) as to the propriety of CALCRIM No. 315
concerning eyewitness identification.
       On May 27, 2021, the Supreme Court issued its opinion in
People v. Lemcke (2021) 11 Cal.5th 644 (Lemcke). On August 25,
2021, the Supreme Court transferred this matter to us with
directions to vacate our decision and reconsider the cause in light
of Lemcke. We then requested and received supplemental
briefing from the parties. Appellants requested and received
permission to a file supplement brief on the impact of Assembly
Bill No. 333 (Assembly Bill 333), which became effective January
1, 2022 and made numerous amendments to section 186.22.
Respondent filed a brief on this issue as well.
       We now vacate and reconsider our decision in light of
Lemcke, and also consider the impact of Assembly Bill 333 on the
section 186.22 allegation in this case. As part of our
reconsideration of these issues, we revisit Gordon’s contention the
trial court abused its discretion in admitting a video of him
expressing gang-related animus towards rival gangs because that
video was inflammatory and had no probative value. We also
revisit Acosta’s claim that his counsel was ineffective in failing to
challenge the photographic lineup used by police, which Acosta
characterizes as impermissibly suggestive.
       We briefly summarize appellants’ other contentions Both
appellants contend the trial court erred legally and factually in
permitting the jury the option of convicting them of carjacking




                                 3
under the natural and probable consequences doctrine. We hold
there is no rule that carjacking cannot be the natural and
probable consequences of robbery; this is a fact-dependent
question. There is sufficient evidence to show that Cesar S. aided
and abetted appellants’ robberies before he committed the
carjacking, rendering him a participant in all the target crimes.
      Both appellants claim the trial court erred in modifying the
standard jury instruction on traditional aiding and abetting
principles. It is well settled this modification does not render the
instruction argumentative or misleading.
      The second half of appellants’ claims relate to sentencing.
Appellants contend the trial court erred in failing to stay their
sentences on the count 2 robbery conviction pursuant to
section 654. We discern substantial evidence supports a finding
of multiple objectives in appellants’ commission of the robbery
and the carjacking. Gordon contends the trial court relied on
improper factors in sentencing him to the upper term for the
robbery conviction. The trial court’s remarks demonstrate its
decision rested entirely on two proper sentencing factors. Both
appellants were 18 years old at the time they committed the
offenses in this case and they contend this matter must be
remanded to afford them an opportunity to make a record of
youth-related mitigating evidence for their eventual youthful
offender parole hearing. Appellants have failed to show they
were not afforded such an opportunity in the trial court.




                                 4
      We agree the abstracts of judgment must be corrected and
the gang enhancements to the sentences on the attempted
robbery convictions modified, as is set forth in more detail in our
disposition. Those corrections and modifications have already
been made as a result of our original decision.
      We vacate the true findings on the section 186.22 gang
enhancement allegation, and remand for further proceedings. We
affirm the judgments of conviction in all other respects.

                        BACKGROUND

I.     The Crimes
       On September 13, 2016, between approximately 6:30 and
7:00 p.m, Joe Walker and Mercure Washington were looking at
Ronald Taylor’s new Mercedes convertible, which was parked on
the street in front of Walker’s house on West 123rd Street in Los
Angeles. Taylor was in the driver’s seat with the engine running,
but he got out of the car to look at the trunk with Walker and
Washington. Taylor left the engine running and the fob for the
keyless ignition in a cup holder. The car had an “ecosystem”
which automatically turned the car off when it was stopped or
when the driver leaves the vehicle. The car “sometimes . . . will
just turn itself back on.”
       As the three men were looking at the trunk, a Lincoln
momentarily stopped about a block away and three young men
got out of the car. Victims Taylor, Walker and Washington later
identified appellants Gordon and Acosta as two of the men. They
also identified Cesar S., who was charged in a separate case as a
juvenile. The three young men from the Lincoln walked toward
Taylor, Walker and Washington. Walker observed that Gordon




                                5
and Acosta were wearing Green Bay Packers jerseys; Washington
noticed that Acosta was wearing a Green Bay Packers cap.
      Gordon reached the car first, with Acosta a few feet behind
him, and Cesar trailing behind them. Gordon said, “Nice car.”
Taylor thanked him. Gordon asked either “How much do you
want for the car?” or “How much was the car?” Walker replied
jokingly, “A hundred thousand dollars.” Gordon said, “Empty
your pockets then.”
      Taylor looked up and realized Gordon was holding a semi-
automatic handgun. Taylor was unable to describe how Gordon
was holding the gun. According to Washington, Gordon was
holding the gun inside his jacket at about waist height. Acosta,
standing slightly farther back, was pointing a semi-automatic
handgun at Taylor, Walker and Washington. Taylor took about
$140 to $160 in cash from his pocket and handed it to Acosta.
Washington turned his pockets inside out to show he did not have
any cash or valuables. Walker said, “I ain’t giving you shit,” and
walked away to his house.
      According to Washington, the Mercedes, which had earlier
turned off, started up again automatically. Walker reappeared at
the side of his garage and the “guys with the guns took off
running.” Cesar got into the driver’s seat. Gordon got into the
passenger seat. Acosta pointed his gun toward Walker before
turning and running. As Acosta ran by Washington, Gordon
yelled at Acosta to get the chain which Washington was wearing
around his neck. Acosta did not do so. The Mercedes took off.
Acosta continued down the street to the corner and got into the
Lincoln, which had reappeared.
      According to Taylor, after Walker went towards his house,
the Mercedes re-started on its own. Cesar, who had been moving




                                6
closer to the car during the robbery, was now by the driver’s side.
He got into the car. Acosta still had his gun out. According to
Taylor, Acosta got into the Mercedes and as the Mercedes started
to pull away, Gordon jumped into the Mercedes as well.
      Taylor and Walker drove to the corner and flagged down a
patrol car. Washington called 911 a few minutes after they left;
the call was logged at 7:08 p.m.

II.   The Investigation
      About two weeks later, on September 25, 2016, police found
Taylor’s Mercedes on Berendo Avenue in Gardena. It had a few
dings and scratches. The car was returned to Taylor, who noticed
that some personal items were missing from the vehicle.
      On November 2, 2016, Taylor, Walker and Washington
each separately viewed a photo book with 18 photos and each
identified Acosta as one of the robbers with a gun. Taylor and
Washington also identified Gordon as the other robber with a
gun. Taylor said he was sure of his identification. Although
Walker did not identify Gordon in the photographic line up, he
was “99 percent” Gordon was one of the two armed robbers after
seeing him in court. Walker testified that he selected Acosta’s
photo in the lineup because he “resemble[d]” one of the armed
robbers, but after seeing Acosta in court Walker was “99 percent”
sure of his identification. Taylor and Washington also identified
Cesar S. as the third robber.

III.  Gang Evidence
      On November 10, 2016, police executed a search warrant at
Gordon’s residence. Police found a cell phone and several items
of Green Bay Packers clothing, including caps. The cell phone
contained texts, photos and videos. Police also discovered a series




                                 7
of texts between Gordon and Acosta on September 12, the day
before the robbery, in which Acosta said he needed “a dirty
thing.” Gordon responded, “a toy.” Acosta replied, “Yup, the
cheapest one you can get.” A gang expert later testified that
when gang members use the word “toy,” they are generally
referring to a firearm.
       At trial, the prosecution offered two gang-related videos of
Gordon. One video was taken by a courthouse security camera on
April 25, 2017. It showed Gordon drawing gang graffiti on the
walls of a holding cell. According to Detective Albert Arevalo, a
gang expert, the graffiti referred to both the Gardena 13 gang
and to its rival, the South Los gang.
       The second video came from Gordon’s cell phone. In this
video (the Blackie video), Gordon stated: “Hey. . . this that fool
Blackie from the Gardena Gang nigga. Fuck all our enemies!
Fuck Shoelace! Fuck Tuna Fishes! Fuck French Fries nigga!
Fuck seven O’s nigga! Fuck all your dead homies nigga! We out
of here fool. Where you fools at homie?” Officer Jason Hooker, a
gang expert, testified “Shoelace” is a disrespectful term for South
Los gang members. “Tuna Fishes” is a disrespectful name for the
Tortilla Flats gang, a rival of Gardena 13. “French Fries”
referred to the Compton 155 gang and “Seven 0” referred to the
Compton 70th Street gang. “Fuck all their dead homies” was one
of the worst insults a gang member could direct at a rival gang.
       The People also introduced cell phone photographs showing
Gordon and friends. Gordon is wearing Green Bay Packers
apparel, holding a handgun, making hand signs disrespecting
South Los or making hand signs for Gardena 13. Gang expert
Hooker viewed one of the photos from Gordon’s cell phone and
testified the men in that photo were Gordon, Acosta and Cesar S.




                                8
Acosta was making a hand sign and wearing a Green Bay
Packers cap. Officer Hooker opined Acosta’s hand sign was a “G”
for Gardena 13.
       Officer Hooker opined Gardena 13 gang members often
wear Green Bay Packers clothing. In his opinion, appellants
Gordon and Acosta were members of Gardena 13. Officer Hooker
testified Gardena 13’s primary activities included theft, robbery,
carjacking and murder.
       Detective Albert Arevalo testified that the South Los gang
claimed as its territory the area bounded by Imperial Highway,
El Segundo Boulevard, Normandie Avenue and Vermont Avenue.
The scene of the crimes in this case was in South Los territory.
Detective Arevalo testified South Los was a rival of Gardena 13
and during September 2016, when the crimes here were
committed, the rivalry between the two gangs was “heated.”
       Officer Hooker opined that a carjacking and robbery
committed by Gardena 13 gang members in South Los territory
would be for the benefit of the Gardena 13 gang, even if South
Los gang members were not targeted and the Gardena 13 gang
members did not identify themselves as such during the crimes.

IV.   The Defense
      Appellant Gordon did not testify and did not present
evidence in his own defense.
      Appellant Acosta testified. He denied participating in the
robbery, attempted robberies, and carjacking. He stated he was
home with his younger brothers that evening and then went to
the house of a friend, Jesus Moran.




                                9
      Acosta also denied being a member of the Gardena 13 gang.
He wore Green Bay Packers clothing because he was a fan of the
team. He spent time with friends from school who were gang
members, but did not remember forming gang signs with them.
Acosta acknowledged he, Gordon, and Cesar S. were friends. He
asked his friend Gordon for a gun because he lived in a dangerous
area and wanted to have peace of mind.
      Acosta’s friend Jesus Moran testified on Acosta’s behalf.
Moran brought screenshots of his September 13, 2016, Facebook
messenger communications with Acosta. The screenshots show
Acosta sent Moran a message at 7:11 p.m. Acosta then called
Moran at 7:13 p.m. and 7:15 p.m. but Moran did not answer.
Moran called Acosta at 7:16 p.m., but Acosta did not answer.
They talked shortly after that and Acosta arrived at Moran’s
house at 7:28 p.m.
      Russell Anamizu also testified on Acosta’s behalf. Since
childhood, Acosta had been a student at Anamizu’s martial arts
dojo. They had a close relationship and Anamizu would be
surprised if Acosta were a Gardena 13 gang member.

V.     The Additional Count Against Gordon
       Gordon was also charged in this case with the attempted
premeditated murder of Julio Cornelio on October 19, 2016, a
different date than the carjacking and robberies. It was alleged
Gordon committed the offense for the benefit of a criminal street
gang within the meaning of section 186.22. Cornelio was a South
Los gang member and the attempted murder took place in the
heart of South Los territory. The jury found Gordon not guilty of
this charge.




                               10
                         DISCUSSION

I.    The True Finding on the Gang Enhancement Must be
      Reversed.
      On January 1, 2022, Assembly Bill 333 became effective. It
amended several key provisions of section 186.22. The parties
agree that the substantive changes in section 186.22 apply to
appellants’ cases which are not yet final on appeal. We agree as
well. (In re Estrada (1965) 63 Cal.2d 740, 748 [statutory changes
that reduce the punishment for a crime apply retroactively to all
judgments not yet final on the statute’s effective date]; People v.
Nasalga (1996) 12 Cal.4th 784, 792 [Estrada applies to penalty
enhancements]; People v. Vinson (2011) 193 Cal.App.4th 1190,
1197 [amendment increasing number of prior convictions for
felony theft sentencing retroactive; People v. Figueroa (1993) 20
Cal.App.4th 65, 69–71 [amendment raising threshold for drug
enhancement is retroactive].)
      Gordon contends the true findings on the section 186.22
gang enhancement must be reversed for three reasons: 1) the
predicate offenses are no longer sufficient to prove a pattern of
criminal activity because the record does not show they
“commonly benefited a criminal street gang”; 2) the evidence does
not show that appellants committed the current offenses with the
specific intent to provide a common benefit to members where the
common benefit is more than reputational”; and 3) there is no
evidence that Gardena 13 had an organizational structure or
hierarchy, even in an informal sense. Acosta joins in these
contentions. We agree the true findings must be reversed. We
remand to permit the People to retry the enhancements if they
choose to do so. (People v. Eagle (2016) 246 Cal.App.4th 275,
280.)




                                11
      A.     There is insufficient evidence of a pattern of criminal
             activity.
       Subdivision (e)(1) of section 186.22, as amended by
Assembly Bill 333, provides: “As used in this chapter, ‘pattern of
criminal gang activity’ means the commission of, attempted
commission of, conspiracy to commit, or solicitation of, sustained
juvenile petition for, or conviction of, two or more of the following
offenses, provided at least one of these offenses occurred after the
effective date of this chapter, and the last of those offenses
occurred within three years of the prior offense and within three
years of the date the current offense is alleged to have been
committed, the offenses were committed on separate occasions or
by two or more members, the offenses commonly benefited a
criminal street gang, and the common benefit of the offense is
more than reputational.” (Italics added.)
       The People introduced three convictions to prove Gardena
13 engaged in a “pattern of criminal gang activity” as required by
section 186.22, subdivision (e)(1): 1) a conviction for a 2016
robbery with an admission of a section 186.22 gang enhancement
allegation; 2) a conviction for a 2014 assault by means of force
likely to cause great bodily injury; and 3) a conviction for a 2012
attempted murder, with a true finding on a section 186.22 gang
enhancement allegation. Officer Hooker testified that in each of
three cases the defendant was a member of the Gardena 13 gang.
       Gordon contends that these convictions are no longer
sufficient to prove a pattern of criminal gang activity under the
amended version of section 186.22, subdivision (e)(1) because the
evidence does not show they commonly benefited a gang as
required by the amended statute. Acosta joins.




                                 12
      As amended, subdivision (e)(1) of section 186.22 requires
that the predicate offenses “commonly benefited a criminal street
gang, and the common benefit of the offense is more than
reputational.” Although there is evidence the 2014 offense was
committed by a Gardena 13 gang member, there is nothing in the
record to show that this offense benefited Gardena 13 in any way.
There is no indication in the record or briefing that a gang
enhancement was admitted or found true in that case. It should
go without saying that not all offenses committed by a gang
member are committed for the benefit of the gang, but if it needs
saying, the record shows that Officer Hooker acknowledged this
indisputable fact.
      Since the 2014 conviction does not qualify as a predicate
offense within the meaning of subdivision (e)(1) of section 186.22,
that leaves only the 2016 offense and the 2012 offense. Assuming
for the sake of argument that the admission of and true finding
on the gang enhancements in those cases are sufficient to show a
gang benefit, the 2012 offense does not qualify as a predicate
offense because it occurred four years before the 2016 offense.
Section 186.22, subdivision (e)(1) requires that “the last of those
offenses occurred within three years of the prior offense.”

      B.    There is no evidence of gang organization.
      There is also merit to appellants’ claim that the finding
must be reversed because there is no evidence the gang was an
organized association, as required by amended subdivision (f) of
section 186.22, which now defines a criminal street gang in
pertinent part as “an ongoing, organized association or group of
three or more persons.” (Italics added.) Officer Hooker made no
mention of any organizational structure or hierarchy of any kind
in Gardena 13. He did not, for example, mention shot callers or




                                13
OG’s, as is common in gang cases. (See, e.g. People v. Chhoun
(2021) 11 Cal.5th 1, 12, fn. 3 [“The term ‘O.G.,’ which stands for
‘original gangster,’ is generally used as a term of respect for older
or veteran gang members. . . . O.G.s typically advise younger
members how to plan and carry out crimes, and how to evade
detection. A ‘shot caller’ is a respected gang member who plans
how a specific crime will be committed.”]; People ex rel. Reisig v.
Broderick Boys (2007) 149 Cal.App.4th 1506, 1513 [“The
Broderick Boys has a hierarchical structure. The ‘foot soldiers’
are typically younger men and women. . . . [O]lder members, up
to mid–30's in age, are ‘veteranos’ who generally have families
and are no longer on the street, but ‘they're kind of controlling
and watching over things in the shadows. . . . [T]hey've earned
the right to lean back and to supervise.’ ‘The top guys that make
the major decisions, all the way up, they are . . . your shot
callers.’ ”]
       The People’s only response to this lack of evidence is to
argue that the size of the gang and the fact that its members
acted “in concert to increase their gang influence and territory
indicates that the gang has some organized structure.” The
record does not show the number of currently active gang
members, only the number of “documented” gang members.
Thus, the number of gang members who are supposedly acting in
concert to commit offenses to increase the gang’s influence and
territory is not included in the record on appeal. Further, Officer
Hooker did not testify that gang members acted “in concert.” He
testified only that the gang committed a wide variety of crimes,
both minor and major, to “establish” or “claim” their territory. At
most his testimony shows that members of the gang “collectively
engage in, or have engaged in, a pattern of criminal gang




                                 14
activity,” as required by subdivision (f) of section 186.22 even
before the Assembly Bill 333 amendments.
       Further, what the People are proposing is an inference
from circumstantial evidence. Appellants are entitled to a jury
determination of whether that is a reasonable inference and
whether there are other reasonable inferences which can logically
be drawn from Officer Hooker’s evidence. A jury, for example,
might conclude that it is reasonable to infer that the wide variety
of crimes described by Officer Hooker, although undertaken with
a common purpose, were committed by gang members in
response to individual circumstances, such as when opportunities
presented themselves (as in this case) or when required (witness
intimidation), and not as the result of an organized plan or
directions from others above them in a hierarchy.

      C.    There is no substantial evidence appellants intended
            to provide more than reputational benefit to their
            gang.
       Amended section 186.22, subdivision (g) requires proof a
defendant committed the charged crime with “the specific intent
to promote, further, or assist in criminal conduct by gang
members” (§186.22, subd. (b)(1)), which amended subdivision (g),
provides that the common benefit to the gang must be “more than
reputational.” Examples of a common benefit that are more than
reputational may include, but are not limited to, financial gain or
motivation, retaliation, targeting a perceived or actual gang rival,
or intimidation or silencing of a potential current or previous
witness or informant.”
       Appellants contend there is no substantial evidence that
they committed the robbery and carjacking with the intent to
provide a benefit to the gang that was more than reputational.




                                15
The stolen car was found abandoned two weeks after the
carjacking, and Officer Hooker had no information that the car
was used to commit any crimes. Although Officer Hooker
testified generally that gang members commit robberies to
provide funds to the gang, he had no information about how the
money taken in this robbery was used. Officer Hooker testified
that the crimes would “instill[] fear and intimidation in the
community,” but in the absence of a targeted witness or
informant, this is a reputational benefit. The prosecutor asked
whether committing the crimes in rival territory can “be an act to
try to claim that territory and take it from them?” Officer Hooker
replied: “It could be.” This is speculative. Thus, the lack of
substantial evidence of a benefit to the gang is an additional
reason to reverse the enhancement.

II.   Appellants Have Not Shown Prejudice From CALCRIM
      No. 315.
      In Lemcke, the California Supreme Court held: “Although
CALCRIM No. 315’s instruction on witness certainty did not
violate Rudd's due process rights [citation], we now join other
jurisdictions (and the California Commission on the Fair
Administration of Justice) in acknowledging that this form of
instruction has the potential to mislead jurors. There is near
unanimity in the empirical research that ‘ “ under most
circumstances, witness confidence or certainty is not a good
indicator of identification accuracy.” ’ [Citations]” (Lemcke,
supra, 11 Cal.5th at p. 665.) At the same time, the Supreme
Court noted: “While there is general agreement that witness
certainty is not a good indicator of accuracy under most
circumstances, that ‘does not mean that eyewitness certainty is
never correlated with accuracy.’ [Citation.] Rather, as Justice




                               16
Liu explained in his concurring opinion in [People v. Sánchez
(2016)] 63 Cal.4th 411, the research suggests that ‘ “ the strength
of the confidence-accuracy relationship varies, as it depends on
complex interactions among [numerous] factors.” ’ ” (Lemcke, at
pp. 666–667.) The Supreme Court elected to direct trial courts to
delete the certainty factor from CALCRIM No. 315, and referred
the matter to the Judicial Council for further consideration. (Id.
at pp. 668–669.)
       Acosta acknowledges that the Supreme Court in Lemcke
found CALCRIM No. 315 did not violate Rudd’s due process
rights. He contends, however, that giving CALCRIM No. 315 in
this case did render his trial unfair and violate his due process
rights under the California and United States Constitutions
because, unlike in Lemcke, no other instruction or evidence
introduced at trial cured the misconception. Gordon makes
essentially the same argument, but acknowledges there is no
evidence to counteract the instruction because appellants did not
call an eyewitness expert. He contends the existing record is
sufficient to show prejudice, but if not, it was ineffective
assistance of counsel to fail to call such a witness.

      A.     CALCRIM No. 315 did not violate appellants’ due
             process rights.
      The due process claim in Lemcke was predicated on two
theories: 1) it lowered the prosecution’s burden of proof, and 2) it
denied the defendant a meaningful opportunity to present a
defense. We do not agree with appellants that the presence of
expert testimony was a determinative factor in the Lemcke
court’s rejection of either theory.
      In rejecting the burden of proof argument, the Supreme
Court acknowledged the presence of expert testimony in the case




                                 17
before it, but relied heavily on its past decision and on the
reasoning of a U.S. Supreme Court case. The Supreme Court
noted that it had previously found “the instruction does not direct
the jury that ‘certainty equals accuracy.’ [Citation.] Nor does the
instruction state that the jury must presume an identification is
accurate if the eyewitness has expressed certainty. [Citation.]
Instead, the instruction merely lists the witness’s level of
certainty at the time of identification as one of 15 different
factors that the jury should consider when evaluating the
credibility and accuracy of eyewitness testimony. The instruction
leaves the jury to decide whether the witness expressed a credible
claim of certainty and what weight, if any, should be placed on
that certainty in relation to the numerous other factors listed in
CALCRIM No. 315.” (Lemcke, supra, 11 Cal.5th at p. 657.) The
Supreme Court then turned to federal law, specifically, Cupp v.
Naughten (1973) 414 U.S. 141, 149 (Cupp). The Supreme Court
noted that the eyewitness “instruction in Cupp was found not to
violate due process despite having effectively directed the jury
that the prosecution’s eyewitnesses were presumed to speak the
truth.” (Lemcke, at p. 659.) CALCRIM No. 315, of course, does
not make as strong a statement as that.
       With respect to the second argument, the Supreme Court
found no denial of the opportunity to prevent a defense because
the defendant “was permitted to put on a vigorous defense on the
issue of identity.” (Lemcke, supra, 11 Cal.5th at p. 660.) The
same is true here. Appellants do not identify any restrictions on
their defense presentation on the issue of identity. It is true that
part of the defense in Lemcke was an eyewitness expert, but
nothing prevented appellants from calling such a witness as part
of their defense. Thus, we treat the error in giving CALCRIM




                                18
No. 315 as one of state law only, and we evaluate it under the
standard of review set forth in People v. Watson (1956) 46 Cal.2d
818.

       B.     The record on appeal does not show prejudice.
       Gordon contends CALCRIM No. 315 was prejudicial.
Because there was no evidence apart from the victims’
identification that linked appellants to the crime, the prosecutor
“urged jurors to convict the defendants based on the
eyewitnesses’ confidence they were ‘positive’ about
‘identification[s]’ ” and suggests the prosecutor “exploit[ed] an
erroneous instruction during argument to the jury.” Acosta
contends CALCRIM No. 315 was prejudicial because “the
prosecutor knew the most compelling evidence showing the
accuracy of the eyewitnesses’ identification was their certainty
and focused the jury on that certainty to argue their
identifications were accurate.” He argues the prosecutor
“capitalized on [the common misperception that certainty equals
accuracy] during closing argument.” Both appellants conclude it
is reasonably probable they would have received a more favorable
result in the absence of CALCRIM No. 315, or put differently,
that CALCRIM No. 315 led the jury to convict them.
       These are not accurate descriptions of the prosecutor’s
statements during closing argument. The prosecutor mentioned
the witnesses being “positive” about their identifications only
briefly, did not refer to or quote from CALCRIM 315’s “How
certain was the witness when he or she made an identification?”
factor, and did not expressly argue that being positive (or certain)
correlates with accuracy. He briefly stated that Taylor identified
appellants in the photographic lineup and again in court and
“he’s positive in his identification.” With regard to Walker, the




                                19
prosecutor stated only that Walker “identifies Acosta and Cesar
S.” in the photo book and “[h]e identifies all here for you in court.”
The prosecutor did note that Walker was “positive” in his
identification of Gordon in court, but this was made in the
context of Walker having failed to identify Gordon in the photo
book. With regard to Washington, the prosecutor noted that “he’s
positive in his identification.”
       During his discussion of the identifications, the prosecutor
more directly relied on the fact that all three witnesses identified
the same two men. When first describing the offenses, the
prosecutor acknowledged that the two witnesses to the carjacking
gave conflicting testimony about which defendant got into the car
with Cesar S., and noted that this was the only inconsistency in
the testimony, which was otherwise “entirely consistent.” Then
in describing the identification process using photo books, he
pointed out that “all the books were in different orders . . . so that
way when they’re passing each other by, there’s no hints. . . .
They want each victim to make up their own mind, and they do.”
After describing each victim’s response to the books, the
prosecutor emphasized that “all three victims” identified Acosta
in the books and “two of the victims” identified Gordon in the
books and “all three in court.”
       The prosecutor concluded his discussion of identification by
reminding jurors that if the independent and unanimous
identifications were not enough, there was corroborating
evidence. He pointed to a gang motive, which had already been
discussed, including Acosta’s request to Gordon for a gun the day
before the armed crimes in this case took place. The prosecutor
also reminded the jury that the car had been recovered in




                                 20
Gardena 13 territory. He concluded by stating: “all the evidence
only points to the defendants.”
       Thus, on the limited record on appeal, we cannot say a
more favorable result was reasonably probable for appellants in
the absence of CALCRIM No. 315 or that CALCRIM No. 315 led
the jury to convict appellants. We find the fact that 1) all three
witnesses independently identified Acosta from the photo book
and two identified Gordon; 2) Gordon and Acosta were friends
who had discussed Acosta’s acquisition of a gun a day before the
armed offenses occurred; and 3) Gordon and Acosta were
members of Gardena 13 were all significant pieces of
corroborating evidence, and together were more likely to have
influenced the jury than the witnesses’ subjective belief about the
identifications they made.2 Further, the jury was aware that two
of the three victims had made at least one error in identification.
Either Taylor or Washington was wrong about which defendant
got into the car with Cesar S. Walker failed to identity Gordon in
the photo book. Thus, the witnesses themselves demonstrated
that their certainty did not mean they were always accurate.

      C.     Gordon has not shown ineffective assistance of
             counsel.
       Gordon contends his conviction must still be reversed
because his counsel was ineffective in failing to call an expert
witness on eyewitness identification. If Gordon’s counsel was
deficient in failing to call such an expert, we do not find this

2      We recognize that all the men in the photo book were
Gardena 13 gang members, which would tend to corroborate any
selection made by the victims, and so we do not give this fact
heavy weight.




                                 21
deficient performance prejudicial on the record before us,
however, because there is no expert testimony at all in the record.
As to Gordon’s claim, the Supreme Court was clear in Lemcke
that “[w]hile there is general agreement that witness certainty is
not a good indicator of accuracy under most circumstances, that
‘does not mean that eyewitness certainty is never correlated with
accuracy.’ [Citation.] Rather, as Justice Liu explained in his
concurring opinion in [People v. Sánchez, supra,] 63 Cal.4th 411,
the research suggests that ‘ “the strength of the confidence-
accuracy relationship varies, as it depends on complex
interactions among [numerous] factors.” ’ ” (Lemcke, supra,
11 Cal.5th at pp. 666–667.) Because there was no expert
testimony in this case, we cannot evaluate whether this is a case
where certainty is correlated with accuracy, or assess the
strength of any such relationship.
       We cannot simply guess what an eyewitness expert would
have said about certainty under the circumstances of this case.
To give just one example, the expert witness in Lemcke opined, in
the words of the Supreme Court, that “the only time certainty
may be useful in assessing accuracy is when the identification is
made in close temporal proximity to the event and law
enforcement has utilized nonsuggestive procedures.” (Lemcke,
supra, 11 Cal.5th at p. 658.) Here, the identifications did not
take place until about two months after the offenses were
committed. But, as the Lemcke court recognized, there is a great
deal of nuance to the requirement for temporal proximity. For
example, the expert in Lemcke explained that “an expression of
certainty is only useful when the identification is made soon after
the event because, as the investigation progresses, a witness will
normally receive additional information that can unconsciously




                                22
bolster his or her confidence.” (Id. at p. 651.) Assuming for the
sake of argument that an expert would have given similar
testimony in this case, we cannot simply imagine whether the
expert would find that such additional information was received
in this case, or to what extent any information would have
bolstered the witnesses’ confidence.

III.  The Trial Court Did Not Abuse Its Discretion When It
      Admitted the Blackie Video to Show Gang Motive and
      Intent.
      Gordon contends the trial court abused its discretion in
admitting the “Blackie” video taken from his cell phone. He
contends the inflammatory quality of the video outweighed its
probative value. He further contends admission of the video
amounted to a deprivation of his federal constitutional right to
due process and a fair trial. We see no abuse of discretion and no
undue prejudice to Gordon. We note, however, that if the People
are unable to prove the gang allegation on remand, this evidence
will have far less probative value and Gordon may raise this
claim again in light of this change in circumstances. He must, of
course, still show prejudice.

       A.    A trial court has discretion under Evidence Code
             section 352 to weigh the probative value of evidence
             against its potential for undue prejudice.
       Evidence Code section 352 provides: “The court in its
discretion may exclude evidence if its probative value is
substantially outweighed by the probability that its admission
will (a) necessitate undue consumption of time or (b) create
substantial danger of undue prejudice, of confusing the issues, or
of misleading the jury.”




                                23
      A trial court’s decision under Evidence Code section 352
will not be disturbed on appeal unless the court exercised its
discretion in “ ‘an arbitrary, capricious or patently absurd
manner that resulted in a manifest miscarriage of justice.’ ”
(People v. Rodrigues (1994) 8 Cal.4th 1060, 1124, abrogated on
other grounds recognized by People v. Leon (2020) 8 Cal.5th
831, 848.)

      B.     The trial court ruled on the admissibility of the cell
             phone contents as a whole.
       The People sought to introduce the video to show
defendant’s “motive when it comes to South Los gang and his
solidarity with his gang.” They contended the video clearly
showed Gordon’s intent relevant to the attempted murder count.
The People also argued it was relevant to show Gordon’s and the
gang’s intent as Gordon was “leading known [gang] associates,
Mr. Acosta and Cesar S., into that carjacking[.]”
       For the pre-trial hearing, the parties marked the cell phone
contents and records, including the “Blackie” video, as Court’s
Exhibit 1. The trial court ruled: “The objection as to court’s
Exhibit 1 in its entirety is noted for the record. It’s overruled. [¶]
I believe that the prejudice that may be occurring as a result of
those is far outweighed by the probative value of dealing with not
only the firearms allegations but also the gang allegations and
intent, motive, common plan, or scheme, access to [the] firearm
itself.”




                                 24
      C.      The trial court did not abuse its discretion in finding
              the potential for prejudice was outweighed by the
              probative value of the video to show Gordon’s gang
              motive and intent.
       It is well established that evidence of a defendant’s gang
affiliation can be relevant to prove the defendant’s motive and
intent. (People v. Hernandez (2004) 33 Cal.4th 1040, 1049.)
Here, Gordon was not simply expressing his personal feelings
about certain gangs, he was expressing his feelings as a gang
member about rivals of his gang -- and was doing so in a
disrespectful way. Gordon’s attitude was relevant to establish
his motive for or intent in committing subsequent crimes which
disrespected a rival gang. (People v. Tuilaepa (1992) 4 Cal.4th
569, 588 [evidence of defendant’s threat against a member of a
rival gang which contained a “gang-land” reference was relevant
and admissible to show defendant’s assault was “evidently not
the product of a personal grievance but of [the] larger social evil”
of prison gangs.].) Further, Gordon’s remarks showed the
strength of his commitment to his gang, which is relevant where,
as here, a defendant argues at trial the alleged crimes were
committed for personal reasons with friends. (See People v.
Albillar (2010) 51 Cal.4th 47, 62–63 [prominent gang tattoos on
defendants and abundant gang paraphernalia in defendants’
apartment relevant to show strength of defendants’ commitment
to gang and to support inference defendants’ offenses were gang-
related].)3


3      Although the video containing gang evidence in this case
was about a year old, the video was not so remote in time as to
lose its probative value. (People v. Gionis (1995) 9 Cal.4th 1196,
1213–1214 [threatening statement made one and a-half years




                                 25
       It is also well established that even profanity-laden
statements may be more probative than prejudicial. (See, e.g.,
People v. Hines (1997) 15 Cal.4th 997, 1044–1045 [tape-recorded
jail conversations].) “Jurors today are not likely to be shocked by
offensive language.” (People v. Edelbacher (1989) 47 Cal.3d 983,
1009.) Further, the “unfortunate reality is that odious, racist
language continues to be used by some persons at all levels of our
society. While offensive, the use of such language by a defendant
is regrettably not . . . unusual.” (People v. Quartermain (1997)
16 Cal.4th 600, 628.)
       Neither has Gordon shown undue prejudice. Here the jury
unequivocally demonstrated that it was not biased against
Gordon by the admission of the video. Gordon alone was charged
with an attempted murder with the allegation that the murder
was gang-related. The evidence on that charge was weaker than
on the other charges. The victim refused to testify and the
testimony of the only eyewitness was weak. Despite the video,
the jury acquitted Gordon of that charge.
       The evidence on the carjacking and robbery charges was
considerably stronger, increasing the difficulty of showing undue
prejudice. The victims had a good opportunity to view Gordon;
identified Gordon in a photographic lineup or at trial or both;
stated that at least one of the robbers was wearing clothing
associated with Gardena 13, of which Gordon was a member; and
all three victims testified at trial. Evidence from Gordon’s cell
phone linked him to Acosta and Cesar S., both of whom were

before crimes not too remote to be probative].) “[W]hether the
statements reflected merely a transitory state of mind, as
opposed to something more [enduring], was a question for the
jury to decide.” (Id. at p. 1214.)




                                26
identified by the victims as two of the robbers. Thus, there is no
reasonable probability or possibility that the video contributed to
the guilty verdicts against Gordon or that he would have received
a more favorable outcome at trial in the absence of the video.
(People v. Watson, supra, 46 Cal.2d at p. 836; Chapman v.
California (1967) 386 U.S. 18, 24.)4
      The trial court’s ruling that the probative value of the video
outweighed its inflammatory potential was not arbitrary or
capricious and the trial court did not abuse its discretion.

      D.     The trial court did not admit the video for any
             purpose other than to show Gordon’s gang motive
             and intent.
       Gordon argues that even if the video were properly
admitted to show gang motive and intent, the trial court
admitted the evidence for an additional, improper use. He claims
the trial court’s use of the phrase “common plan or scheme” is a
reference to Evidence Code section 1101 and shows the court
erroneously admitted the video as an instance of prior conduct
under that section to prove defendants committed the charged
acts. Gordon reads too much into this phrase, which is not used




4     The application of ordinary rules of evidence like section
352 does not normally implicate the federal Constitution. (People
v. Marks (2003) 31 Cal.4th 197, 227.) We do not agree with
Gordon that the improper admission of the video violated his
federal constitutional rights to due process and a fair trial, and if
we found error, we would find it harmless under the beyond a
reasonable doubt standard applied to such violations. (Chapman
v. California, supra, 386 U.S. at p. 24.)




                                 27
in section 1101.5 Further, the trial court made no reference to
section 1101 in its ruling and later instructed the jury, limiting
its use of the video to the gang allegations.
       Gordon also claims the trial court accepted the People’s
proffer that the video showed Acosta’s intent and erroneously
admitted the video for that purpose. The record does not support
either part of this claim. The prosecutor argued that Acosta was
following Gordon’s lead, but then asked, “But what is Mr.
Gordon’s intent[?]” The prosecutor cannot reasonably be
understood as arguing that the video is direct evidence of Acosta’s
intent to commit the substantive crime. The trial court made no
refence to Acosta in its ruling, and did not use the words “follow”
or “lead.”

IV.    Acosta Has Not Shown His Counsel Was Constitutionally
       Ineffective In Failing to Challenge the Photographic Lineup
       As Suggestive.
       The photographic book lineup used by police in this case
contained 18 photos. Thirteen were head shots, and three were
full body shots. Only one photo, a full body shot, contained two
people; the two were Acosta and Cesar S. Cesar S. was also
shown in a head shot elsewhere in the book. Acosta contends the
photographic “book” line-up used by police was unduly suggestive
and trial counsel’s failure to challenge the photographic line-ups
and subsequent in-court identifications by the victims constituted
ineffective assistance of counsel.




5     The phrase is used in case law discussing Evidence Code
section 1101. (See, e.g., People v. Ewoldt (1994) 7 Cal.4th 380.)




                                28
       An appellant has the burden of proving ineffective
assistance of counsel. (People v. Pope (1979) 23 Cal.3d 412, 425.)
To establish such a claim, the appellant must show that counsel’s
performance fell below an objective standard of reasonableness,
and that, but for counsel’s error, a different result would have
been reasonably probable. (Strickland v. Washington (1984) 466
U.S. 668, 687–688, 694; People v. Ledesma (1987) 43 Cal.3d 171,
216-218.) “A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” (Strickland, at p. 694.)
“ ‘ “Because of the difficulties inherent in making the evaluation,
a court must indulge a strong presumption that counsel’s conduct
falls within the wide range of reasonable professional assistance;
that is, the defendant must overcome the presumption that,
under the circumstances, the challenged action ‘might be
considered sound trial strategy.” ’ ” (People v. Thomas (1992)
2 Cal.4th 489, 530-531.)
       When an appellant raises on appeal a claim of ineffective
assistance of counsel, we look to see if the record contains any
explanation for the challenged aspects of the representation. If
the record is silent, then the contention must be rejected " ‘unless
counsel was asked for an explanation and failed to provide one, or
unless there simply could be no satisfactory explanation.’ ”
(People v. Haskett (1990) 52 Cal.3d 210, 248.)
       Here, there is evidence in the record indicating Acosta’s
counsel failed to challenge the line-up on the ground it was
unduly suggestive because the defense theory was that the
victims were framing Acosta. Counsel’s comments suggest he
believed an inadvertent misidentification due to a suggestive
lineup would have been inconsistent with the theory of deliberate
misidentification.




                                29
       During the hearing on the motions in limine, Acosta’s
counsel explained Acosta would be offering an alibi defense and
it was Acosta’s position that when the victims of the carjacking
and their gang failed to shoot Mr. Acosta sometime after the
carjacking, the victims decided to identify him at the lineup. The
trial court agreed to allow the defense to impeach one of the
victims with prior felony convictions and an arrest for assault
with a deadly weapon “given the offer of proof that this isn’t just
a question of mistaken identification, but it’s an alleged
fabrication. Therefore the witness’ credibility is pivotal.”
       During Acosta’s counsel’s opening statement, counsel
stated: “Basically, what we have in this case, is three dates:
September 13th, 2016, October 28th, 2016, and November 2nd,
2016.” He explained, “Now on October 28th, Mr. Acosta was the
victim of a shooting by the South Los gang, somebody in that
gang, people in that gang. [¶] Now, on September 13th, the
alleged hijacking occurred. [¶] And on November 2nd, [now] two
months later, the alleged victims of the carjack identify Mr.
Acosta. Now that’s two months later. They pick out Mr. Acosta
and not hesitating, not waiting to go through the book and study
it, right away they picked out Mr. Acosta, who was the victim . . .
of this shooting.” Counsel stated that he would present evidence
that Acosta had an alibi for the time of the crimes and could not
have committed them. Counsel concluded his opening statement
by saying, “What the motive of the three alleged victims are in
picking [Acosta] out, we’ll leave to you to decide. We’re going to
reserve that for final argument.”
       Counsel’s attempts to elicit testimony from the victims that
they were or had been members of a gang were unavailing, as
were questions to Taylor about his awareness of whether his




                                30
Mercedes was parked in gang territory and whether he had ever
seen Acosta before the carjacking. In short, the defense failed
spectacularly.
      By closing argument, having apparently decided that he
had not shown that the victims framed Acosta, and that the jury
would view the victims as honest, counsel shifted focus to the
suggestive nature of the lineup. By that point, it was too late to
challenge the witnesses’ identifications as tainted. (See People v.
Cunningham (2001) 25 Cal.4th 926, 989 [defendant’s due process
challenge to photographic lineup, first raised as part of motion for
judgment of acquittal, was untimely and thus issue was waived].)
Prudently counsel did not completely abandon his earlier
argument, and continued to point to the unusual rapidity of the
victims’ identification of Acosta.
      Generally, we “ ‘accord great deference to counsel’s tactical
decisions’ [citation], and we have explained that ‘courts should
not second-guess reasonable, if difficult, tactical decisions in the
harsh light of hindsight.’ [Citation.] ‘Tactical errors are
generally not deemed reversible, and counsel’s decisionmaking
must be evaluated in the context of the available facts.’ ” (People
v. Weaver (2001) 26 Cal.4th 876, 925-926.)
      Evaluating the decision on the record on appeal, it is clear
counsel believed there was evidence that the victims had some
gang relationship which would cause them to cooperate in
framing Acosta. Gordon argued a framing defense to the
attempted murder charge with scant evidence and was acquitted.
Thus, on the record before us, we cannot say that his decision to
advance a framing defense was unreasonable. While inadvertent
misidentification of a suspect appears to be incompatible with
deliberate misidentification of a suspect, Lemcke shows the




                                31
importance of an eyewitness expert in challenging identifications
and there is nothing in the record to show that Acosta’s counsel
consulted with such a witness. Nothing in this opinion should be
read as precluding Acosta from raising a claim of ineffective
assistance of counsel based on the lack of an expert witness,
should evidence exist that such an expert could raise
suggestiveness without contradicting the framing theory.

V.     Carjacking May Be the Natural and Probable Consequence
       of a Robbery and the Trial Court’s Instruction to That Effect
       Was Not Legally Erroneous.
       Appellants contend the trial court erred in instructing the
jury on the “legally erroneous” theory that carjacking may be a
natural and probable consequence of robbery and attempted
robbery. Appellants do not cite authority holding that carjacking
cannot be a natural and probable consequence of robbery or
attempted robbery and we are not aware of any such authority.
       Acosta relies on People v. Prettyman (1996) 14 Cal.4th 248
for the general proposition that an aider and abettor cannot be
liable for “a very serious crime” under the natural and probable
consequences doctrine when the target offense was “trivial.”
Moreover, he argues there must be a “close connection” between
the two crimes. (Id. at p. 277.)6 Acosta contends there is not a
close connection between robbery and carjacking, and that
robbery of a small amount of money is “too trivial” to make the
offense of carjacking foreseeable.




6     Prettyman involved assault and murder.




                                32
       We reject the argument that robbery is trivial. We find
robbery and carjacking are closely connected offenses. Both are
forms of taking property from a person using force or fear.
Robbery may, as appellants contend, be a less serious crime than
carjacking, but robbery is not a trivial offense. The seriousness of
a robbery is not, as Acosta implies, reduced by the failure of the
robber to obtain large amounts of cash or valuables.
       Gordon relies on People v. Leon (2008) 161 Cal.App.4th 149
(Leon) to argue that carjacking was a “collateral” offense to
robbery and so cannot be the natural and probable consequence
of a robbery. The Court of Appeal in Leon held witness
intimidation was not the natural and probable consequence of the
crimes of auto burglary and illegal possession of a weapon
because the crime of witness intimidation was not closely
connected to either of those crimes and was not foreseeable under
all the circumstances surrounding the target crimes. (Id. at
pp.153, 160–161.) Leon involves a different set of crimes and
surrounding circumstances. It has no application to the crimes
and circumstances in the present case.
       “ ‘[A]lthough variations in phrasing are found in decisions
addressing the doctrine—“probable and natural,” “natural and
reasonable,” and “reasonably foreseeable”—the ultimate factual
question is one of foreseeability.’ [Citation.] Thus, ‘ “[a] natural
and probable consequence is a foreseeable consequence” . . . .’
(Ibid.) But ‘to be reasonably foreseeable “[t]he consequence need
not have been a strong probability; a possible consequence which
might reasonably have been contemplated is enough. . . .”
[Citation.]’ [Citation.] A reasonably foreseeable consequence is
to be evaluated under all the factual circumstances of the




                                33
individual case (ibid.) and is a factual issue to be resolved by the
jury.” (People v. Medina (2009) 46 Cal.4th 913, 920.)
       This is especially the case with robbery, “a crime that can
be committed in widely varying circumstances. It can be
committed in a public place, such as on a street or in a market, or
it can be committed in a place of isolation, such as in the victim’s
home. It can be committed in an instant, such as in a forcible
purse snatching, or it can be committed over a prolonged period
of time in which the victim is held hostage.” (People v. Nguyen
(1993) 21 Cal.App.4th 518, 532.) The setting of the robbery plays
a role in determining whether additional crimes are foreseeable.
For example, “ ‘[r]apes consummated during the robbery of a
bank or supermarket appear to be a rarity, but rapes in the
course of a residential robbery occur with depressing frequency.’ ”
(Id. at p. 533.)
       We hold that the offense of carjacking may be a natural and
probable consequence of the offense of robbery. Whether a
particular carjacking is in fact a natural and probable
consequence of a particular robbery is a question for the jury to
decide under the facts of the case before it.
       Here, a reasonable jury could find that carjacking was a
foreseeable consequence of robbery. Appellants and Cesar S.
approached three men standing around an expensive car and
directed them to empty their pockets. The total amount of money
recovered was about $140-$160. A jury could find that it was
foreseeable that one or more of the men would seek to take more
valuable property and look to the car. Appellants contend the
carjacking was a result of the car starting up on its own, which
was not foreseeable. The spontaneous start-up may have
prompted the carjacking, or it may have simply facilitated it.




                                34
Cesar S. apparently moved to the driver’s side of the car just
before the car started and he could have done so with the pre-
existing plan of taking the car, making the car’s start up a
fortunate coincidence for him. Cesar S. might also have moved to
the driver’s side of the car for another reason and only decided to
take the car when it self-started. This was an issue for the jury
to decide.

VI.    There Is Sufficient Evidence to Prove Cesar S. Aided and
       Abetted the Robberies Before Perpetrating the Carjacking,
       Which Was Sufficient Evidence to Support the Natural and
       Probable Consequences Instruction.
       Appellants contend the natural and probable consequences
instruction was factually erroneous as well as legally erroneous.
In order for the natural and probable consequences doctrine to
apply, a coparticipant in the robberies (the target offenses) must
have committed the carjacking. Appellants contend Cesar S. was
the perpetrator of the carjacking but there was no evidence that
he aided and abetted the robberies. We find sufficient evidence of
aiding and abetting by Cesar S.
       “[I]n general neither presence at the scene of a crime nor
knowledge of, but failure to prevent it, is sufficient to establish
aiding and abetting its commission. [Citations.] However,
‘[a]mong the factors which may be considered in making the
determination of aiding and abetting are: presence at the scene
of the crime, companionship, and conduct before and after the
offense.’ ” (People v. Campbell (1994) 25 Cal.App.4th 402, 409
(Campbell).)




                                35
      Here, Cesar S. came to the scene with appellants, and all
three men were dropped off very near the Mercedes. Together
they walked straight toward the victims. (See Campbell, supra,
25 Cal.App.4th 402 at p. 409 [defendant “did not independently
happen by the scene of the crime.” He had walked by victims with
his companion and then decided with the companion to return to
victims; they approached the victims together and “[t]heir
concerted action reasonably implies a common purpose.”].) There
was ample evidence of a long-standing relationship among the
three men which predated their arrival at the scene: all three
men was members of the Gardena 13 gang and at least one was
wearing gang clothing. They got out of the car in the territory of
a rival gang. A jury could reasonably infer Cesar S. did not
believe their common purpose was a social outing.
      When Gordon and Acosta pulled out guns and approached
the victims, Cesar S. did not remonstrate with them or walk
away. Cesar S. positioned himself slightly back from the group,
where he could see but not be seen. He remained with Gordon
and Acosta throughout the robberies. (See Campbell, supra,
25 Cal.App.4th at p. 409 [defendant’s lack of surprise or fear
when companion pulled out a gun and announced it was a
robbery and his act of staying with his companion thereafter is
evidence supporting a finding of aiding and abetting].) Although
Cesar S. began the process of fleeing the scene when he got into
the Mercedes, he waited for one of the other men to get into the
car before he drove off, indicating more concerted action. (See
People v. Luna (1956) 140 Cal.App.2d 662, 665 [defendant’s
subsequent participation in fight with one person indicated he
was not innocent bystander when codefendant started fight with
another person].)




                               36
       Taken as a whole, the evidence in this case is more than
sufficient to show Cesar S. aided and abetted the robberies. (See
e.g., People v. Mitchell (1986) 183 Cal.App.3d 325, 330 [Evidence
of aiding and abetting was sufficient where defendant was
present before, during and after the crime. “He was in the
company of the perpetrators of the crime engaged in conversation
with them at the entrance to the escalator only seconds before the
robbery plan was put in operation, and entered the escalator with
them; he remained in their company during the robbery having
positioned himself on the escalator in such a way as to protect
them during the taking and facilitate their escape; and
immediately after the taking, fled with them to his car in a
nearby parking lot.”]; People v. Carlson (1960) 177 Cal.App.2d
201, 202–203 [Evidence was sufficient to show aiding and
abetting where defendant and two companions entered a liquor
store. One of defendant’s companions pulled out a gun and told
the clerk to open the cash register. After the clerk complied,
defendant’s other companion forced the clerk at gunpoint into a
back room. The clerk saw defendant and his companion, move
forward in the direction of the cash register, but did not see what
took place after that. He heard two men leave the store, and then
the robber with the clerk left.].)

VII. Modifying CALCRIM No. 401 Was Not Argumentative or
      Otherwise Improper.
      Appellants contend the trial court’s modification of
CALCRIM No. 401 defining aiding and abetting was
argumentative and improperly lightened the People’s burden to
prove guilt beyond a reasonable doubt, thereby violating




                                37
appellants’ federal constitutional rights to due process and a fair
trial. We find no error.7
       The trial court inserted the middle paragraph set out
below, so that the modified instruction read in pertinent part:
             “Someone aids and abets a crime if he knows of the
       perpetrator’s unlawful purpose and he specifically intends
       to, and does in fact, aid, facilitate, promote, encourage, or
       instigate the perpetrator’s commission of that crime.
             “Factors relevant to determining whether a
       person is an aider and abettor include: presence at
       the scene of the crime, companionship, and conduct
       before or after the offense. (Boldface added.)
             “If you conclude that defendant was present at the
       scene of the crime or failed to prevent the crime, you may
       consider that fact in determining whether the defendant
       was an aider and abettor. However, the fact that a person
       is present at the scene of a crime or fails to prevent the
       crime does not, by itself, make him an aider and abettor.”




7      Respondent contends appellants have forfeited this claim
on appeal by accepting the modified instruction. We do not agree.
(See People v. Taylor (2010) 48 Cal.4th 574, 630, fn. 13 [defendant
did not forfeit claim by failing to object]; § 1259.) Respondent’s
reliance on People v. Lee (2011) 51 Cal.4th 620 to show forfeiture
is misplaced. The defendant in Lee claimed error in the trial
court’s failure to sua sponte modify or amplify a correct standard
jury instruction to include an expanded definition of consent
based on the facts of that case. Our Supreme Court found the
trial court had no such duty. (Id. at pp. 637–638.)




                                 38
        Our colleagues in the Third District Court of Appeal have
considered a special instruction containing virtually the same list
of factors that were added to the instruction in this case. (See
People v. Battle (2011) 198 Cal.App.4th 50, 84 (Battle) [Special
instruction stated: “ ‘Among the factors which may be considered
in making the determination of aiding and abetting are: presence
at the scene of the crime, companionship, flight, and conduct
before and after the offense.’ ”].) We agree with their conclusion
that the listing of these particular factors is not argumentative
and does not invade the province of the jury “because it merely
list[s] factors.” (Id. at p. 85.)
        As the Battle court explained: “ ‘An instruction is
argumentative when it recites facts drawn from the evidence in
such a manner as to constitute argument to the jury in the guise
of a statement of law. [Citation.]’ [Citation.]) An argumentative
instruction is ‘ “ an instruction ‘of such a character as to invite
the jury to draw inferences favorable to one of the parties from
specified items of evidence.’ ” [Citation.]’ (People v. Panah (2005)
35 Cal.4th 395, 486 [25 Cal.Rptr.3d 672, 107 P.3d 790].) For
example, in People v. Panah, the defense sought an instruction
that stated: ‘ “There is evidence from which you may infer that
the decedent was not alive at the time of the sodomy. This
evidence includes the testimony of Dr. Heuser concerning the
failure of the anal sphincter to constrict. [¶] If you find from the
evidence that it was reasonably possible that decedent was dead
at the time of the sodomy, you must find the special circumstance
to be not true, even though there may be evidence that the
deceased was alive. [¶] In order to find the special circumstance
of sodomy to be true, you must find that the only reasonable
interpretation of the evidence was that the deceased was alive,




                                39
and this must be proved beyond a reasonable doubt.” ’ (Id. at
pp. 485–486.) The Supreme Court concluded that this instruction
was properly rejected because it is argumentative.” (Battle
supra, 198 Cal.App.4th at p. 85.)
       There are no specific items of evidence referenced in the
trial court’s addition to CALCRIM No. 401 in this case. There are
only “generic factors” such as “conduct.” (See Battle, supra,
198 Cal.App.4th at p. 85.) As appellants acknowledge, the factors
listed are valid factors to consider in determining whether a
defendant aided and abetted a crime. (Ibid.; see In re Lynette G.
(1976) 54 Cal.App.3d 1087, 1094–1095.) The jury was free to
evaluate the evidence and determine whether defendants were
aiders and abettors. (Battle, at p. 85.)
       Acosta contends that the inclusion of the “companionship”
factor was erroneous because this was a gang case, and the
phrase created a risk that the jury would convict him of aiding
and abetting solely on his companionship with two other gang
members. Nothing in the modified instruction suggests that
companionship alone is sufficient for aiding and abetting.
       Acosta contends the People used the instruction to argue
companionship alone was sufficient to show aiding and abetting
when the prosecutor stated in closing argument: “There’s aiding
and abetting liability. Three Musketeers is a good reference; all
for one, one for all.” Acosta omits the next sentence of the
prosecutor’s argument: “This is a team sport.” The prosecutor
then explained the team concept: “One way of looking at aiding
and abetting is say you look at a gang robbery with five guys.
One guy’s waiting in the car. They all have a plan to rob the
bank. Four guys go in the bank. One guy puts the gun in the air,
says, give us all your money or I’ll shoot, and three guys who say




                               40
nothing get the money. They’re all working together. They all
have their different parts of the plan. None of them as you will
see actually commit a robbery by themselves. But through their
conduct with each other, they work together to complete a
robbery.” (Italics added.)
       The People’s argument did not suggest companionship
alone was sufficient for conviction, and nothing in the record
suggested Acosta’s only connection to the carjacking was his
companionship with the others. Acosta was not simply hanging
out with his companions when they unexpectedly decided to go on
a crime spree. He was actively perpetrating a robbery with them
when the carjacking began. There is evidence Cesar S. moved
closer to the car, toward the driver’s side, while the robbery was
still ongoing, and one victim testified Acosta got into the
Mercedes with Cesar S. as they fled. This is substantial evidence
of direct aiding and abetting. The instruction did not lighten the
People’s burden of proof or tip the jury’s consideration of the
evidence in the People’s favor.

VIII. There Was No Prejudicial Cumulative Error in This Case.
       Appellants contend the cumulative effect of the claimed
errors rendered their trial fundamentally unfair in violation of
their constitutional rights to due process. There is no error to
accumulate in this appeal. (People v. Brents (2012) 53 Cal.4th
599, 619 [“Because the trial court did not make multiple errors,
defendant’s claim of cumulative prejudice necessarily fails.”].)
Appellants have not revised or updated this claim on remand and
so we do not reconsider it.




                               41
IX.    The Trial Court Did Not Err in Failing to Stay the Count 2
       Robbery Conviction Pursuant to Section 654.
       Appellants contend the trial court erred in failing to stay
their sentences for their count 2 conviction for the robbery of
Taylor pursuant to section 654 because those convictions were
based on the same act as the count 1 carjacking convictions. The
record contains substantial evidence to support the trial court’s
implied determination that appellants harbored multiple intents
or objectives.

      A.     Section 654 applies to a discrete physical act or a
             course of conduct involving only a single objective or
             intent.
       Section 654, subdivision (a) provides: “An act or omission
that is punishable in different ways by different provisions of law
shall be punished under the provision that provides for the
longest potential term of imprisonment, but in no case shall the
act or omission be punished under more than one provision. An
acquittal or conviction and sentence under any one bars a
prosecution for the same act or omission under any other.”
       “Whether a defendant may be subjected to multiple
punishment under section 654 requires a two-step inquiry,
because the statutory reference to an ‘act or omission’ may
include not only a discrete physical act but also a course of
conduct encompassing several acts pursued with a single
objective. [Citations.] We first consider if the different crimes
were completed by a ‘single physical act.’ [Citation.] If so, the
defendant may not be punished more than once for that act.
Only if we conclude that the case involves more than a single
act—i.e., a course of conduct—do we then consider whether that
course of conduct reflects a single ‘ “intent and objective” ’ or




                                42
multiple intents and objectives.” (People v. Corpening (2016)
2 Cal.5th 307, 311 (Corpening).)
      “ ‘Whether a course of criminal conduct is divisible and
therefore gives rise to more than one act within the meaning of
section 654 depends on the intent and objective of the actor.’ ”
(People v. Britt (2004) 32 Cal.4th 944, 951-952.) “[I]f all of the
offenses were merely incidental to, or were the means of
accomplishing or facilitating one objective, defendant may be
found to have harbored a single intent and therefore may be
punished only once.” (People v. Harrison (1989) 48 Cal.3d
321, 335.)
      Whether a defendant harbored a single or multiple
objectives during a course of criminal conduct is a factual
question for the trial court. (People v. Coleman (1989) 48 Cal.3d
112, 162.) We review this determination for substantial evidence
and presume in support of the court’s conclusion the existence of
every fact the court could reasonably have deduced from the
evidence. (People v. Jones (2002) 103 Cal.App.4th 1139, 1143.)

      B.     The trial court impliedly found appellants had
             multiple objectives and intents.
       The trial court explained its decision that section 654 did
not apply as follows: “[T]he court does not find that under Penal
Code section 654 that [the two offenses] in fact merge. I believe
that by operation of law that the robbery as to Mr. Taylor was
already completed before the carjacking of Mr. Taylor did occur.
So I don’t think as a matter of law that the court is required to
stay it.” The court found it appropriate to run the sentences for
the count 1 carjacking and count 2 robbery concurrently rather
than consecutively.




                                43
       Appellants contend that the trial court erred in finding the
robbery was complete “by operation of law” because the crime of
robbery is not complete until the perpetrator reaches a place of
temporary safety, and the scene of the robbery is not a place of
temporary safety. (People v. Harris (1994) 9 Cal.4th 407, 421;
People v. Ramirez (1995) 39 Cal.App.4th 1369, 1375.) The trial
court’s use of the phrase “by operation of law” was perhaps
unfortunate. The remainder of the court’s statement indicates
the court simply meant appellants had satisfied their objective of
obtaining personal property from Taylor before turning their
attention to the car. As the court stated more colloquially, “the
victim had already been robbed.” (See People v. Latimer (1993)
5 Cal.4th 1203, 1208 [when trial court sentences defendant
under section 654, a finding that the crimes were divisible is
inherent in the record].) Thus, we find no error simply from the
trial court’s use of the phrase “by operation of law.”

      C.     Appellants’ use of a firearm was not a “single
             physical act” for purposes of section 654.
       Acosta urges another ground for reversal: he claims that
his use of a gun was a “single physical act” providing the force or
fear for both the Taylor robbery and the carjacking. Acosta
contends the reasoning of Corpening required the trial court to
stay the sentence for the robbery conviction. The court in
Corpening held that if “the same action complete[s] the actus
reus for each of . . . two crimes” section 654 bars punishment for
both crimes. (Corpening, supra, 2 Cal.5th at p. 309.) The use of a
gun, however, does not “complete” the actus reus for either
robbery or carjacking. As the court explained in Corpening, “the
forceful taking of a vehicle on a particular occasion is a single
physical act under section 654. The forceful taking of [the




                                44
victim’s] van, and the rare coins contained therein, completed the
actus reus for robbery—the felonious taking of another’s personal
property by force. Precisely the same action, not a separate but
related one taken at a separate time or in a distinct fashion, was
also the basis for the contention that the defendant completed the
actus reus for carjacking—the felonious taking of another’s motor
vehicle by force.” (Corpening, at pp. 313–314, fns. omitted.)
       Here, Taylor’s cash was not inside his Mercedes and so the
taking of his car did not complete the actus reus of robbery. The
robbery and carjacking involved two separate but related actions
undertaken consecutively, not simultaneously, and in slightly
different fashions. The robbery occurred when Gordon
commanded Taylor to empty his pockets, and Taylor physically
handed his cash to Acosta. After this transfer was complete,
Cesar S. took advantage of the fear created by the robbery and
got into the Mercedes and drove it away. Thus, this case does not
involve a single physical action which completes the actus reus of
two crimes. Corpening does not apply.

      D.    There is substantial evidence that appellants had
            different objectives and intent in committing the
            carjacking than they had in committing the
            robberies.
      Gordon contends that under any theory of the case, the
carjacking was either concurrently intended with the robbery or
an intended or foreseeable adjunct to the robbery. Gordon
believes the jury necessarily chose one of those theories in finding
Gordon guilty of carjacking and therefore implicitly found the
carjacking and robbery were part of a single course of conduct
pursuant to a single objective. Gordon argues that the trial court




                                45
was barred from finding otherwise under either a Sixth
Amendment right to jury trial or principles of due process.8
      Where a finding of a single objective is subsumed within
the jury verdict “the trial court cannot countermand the jury and
make the contrary finding” of multiple objectives. (People v.
Bradley (2003) 111 Cal.App.4th 765, 770.) But where the jury
has not made a specific finding of a single act or objective, the
verdict does not foreclose the trial court from imposing multiple
sentences for divisible acts. (See People v. Centers (1999)
73 Cal.App.4th 84, 101; People v. Nguyen (1988) 204 Cal.App.3d
181, 190.) In such a case, “the trial court is entitled to make any
necessary factual findings not already made by the jury.” (People
v. Centers, at p. 101.)




8      We question whether the right to a jury trial is implicated
by a sentencing decision under section 654. Section 654 has been
described as a statute that mitigates punishment. (People v.
McCoy (2012) 208 Cal.App.4th 1333, 1339, fn. 6.) Further, the
California Supreme Court has previously held that a trial court’s
decision to sentence consecutively does not implicate a defendant
right to a jury trial because it is a “ ‘sentencing decision[ ] made
by the judge after the jury has made the factual findings
necessary to subject the defendant to the statutory maximum
sentence on each offense’ and does not ‘implicate[ ] the
defendant's right to a jury trial on facts that are the functional
equivalent of elements of an offense.’ ” (People v. Black (2007)
41 Cal.4th 799, 823.) We need not reach this issue, however, as
we find the trial court’s rejection of section 654 is consistent with
the jury verdicts.




                                 46
       This case was tried under three theories of liability:
(1) Gordon was a direct perpetrator of the robberies and the
carjacking; (2) Gordon was a direct perpetrator of the robberies
and aided and abetted Cesar S. in the carjacking; or (3) Gordon
was a direct perpetrator of the robberies and was liable for the
carjacking under the natural and probable consequences doctrine.
The same theories were argued for Acosta, who joins in Gordon’s
arguments here. Nothing in the jury’s verdicts indicates which
theory of liability it relied on in convicting Gordon or Acosta of
carjacking.
       The prosecutor’s factual theory was that the three men
intended to commit the carjacking when they first approached
the victims, but the jury was not required to accept this factual
scenario to convict appellants. Gordon argued to the jury that
the robbery was complete before the carjacking began, that is, the
men had achieved their objective of taking personal property
from the victims and were leaving the scene when the carjacking
occurred. Under this factual scenario, the spontaneous start-up
of the Mercedes then gave Cesar S. the idea to take the car.
       While a newly formed intent to steal additional property
might not alone be sufficient evidence to show multiple objectives
under section 654, there is more evidence than that in this case.
Washington testified that when Walker came out from his house
and looked around the side of his garage, the “guys with the guns
took off running.” Gordon went to the passenger side of the
Mercedes and Cesar S. got into the car. Gordon got into the car
and Acosta ran off down the street. The Mercedes was later
found abandoned but essentially undamaged. These facts
support an inference that Cesar S. and appellants took the car
when they became concerned about Walker’s return to the scene




                               47
and decided to take the car to flee quickly without waiting for the
Lincoln to return. This would constitute a separate objective
from the robbery itself. Alternatively, the men could simply have
decided to take advantage of the car’s spontaneous start up. “[I]n
the absence of some circumstance ‘foreclosing’ its sentencing
discretion . . . , a trial court may base its decision under section
654 on any of the facts that are in evidence at trial.” (People v.
McCoy, supra, (2012) 208 Cal.App.4th at p. 1340.)

X.    The Trial Court Did Not Err in Imposing the Upper Term
      on Gordon for the Robbery Conviction.
      Gordon contends the trial court abused its discretion in
imposing the upper term for the count 2 robbery conviction
because the trial court relied on aggravating circumstances which
related to the gang involvement and gun use and those facts were
already the basis for separate enhancements. Gordon claims the
only cognizable circumstance in aggravation is his juvenile
record. He maintained this factor is relatively minor and argues
we may not speculate as to whether the trial court would have
imposed the upper term based on this fact alone.

      A.      A trial court has broad discretion in determining the
              appropriate term for a conviction.
      “When a judgment of imprisonment is to be imposed and
the statute specifies three possible terms, the choice of the
appropriate term shall rest within the sound discretion of the
court. . . . In determining the appropriate term, the court may
consider the record in the case, the probation officer’s report,
other reports, . . . and statements in aggravation or mitigation
submitted by the prosecution, the defendant, or the victim, or the
family of the victim if the victim is deceased, and any further




                                48
evidence introduced at the sentencing hearing. The court shall
select the term which, in the court’s discretion, best serves the
interests of justice. The court shall set forth on the record the
reasons for imposing the term selected and the court may not
impose an upper term by using the fact of any enhancement upon
which sentence is imposed under any provision of law.” (§ 1170,
subd. (b).)
       “Even with the broad discretion afforded a trial court under
the amended [2007] sentencing scheme, its sentencing decision
will be subject to review for abuse of discretion. [Citations.] The
trial court’s sentencing discretion must be exercised in a manner
that is not arbitrary and capricious, that is consistent with the
letter and spirit of the law, and that is based upon an
‘individualized consideration of the offense, the offender, and the
public interest.’ [Citation.] As under the former scheme, a trial
court will abuse its discretion under the amended scheme if it
relies upon circumstances that are not relevant to the decision or
that otherwise constitute an improper basis for decision.” (People
v. Sandoval (2007) 41 Cal.4th 825, 847.)

      B.    The trial court did not rely on improper factors or
            otherwise abuse its discretion in sentencing Gordon
            to the upper term.
      The trial court explained its sentencing choice as follows:
“Mr. Gordon has a significant prior criminal record. . . . Mr.
Gordon was the shot caller on this particular mission into
opposing gang turf.” The court also described Mr. Gordon as the
more active participant in the robbery. The court also stated it
agreed with four of the five factors listed in Gordon’s probation
report. The court did not repeat or list those factors, but the
following four factors are listed: (1) the manner in which the




                                49
crime was carried out indicated planning, sophistication or
professionalism; (2) defendant had engaged in violent conduct
that indicates a serious danger to society; (3) defendant’s prior
convictions as an adult or sustained petitions in juvenile
delinquency proceedings are numerous or of increasing
seriousness; and (4) the defendant’s prior performance on
probation or parole was unsatisfactory.
      Gordon is correct that some of the circumstances listed in
the probation report are related to the gun use or gang
enhancements. The only violent conduct in the case was the use
of a gun, and the planning for the robbery was premised in part
on Gordon and Acosta’s texts about acquiring a gun and their
plan to commit the crimes in a rival gang’s territory. “[T]he court
may not impose an upper term by using the fact of any
enhancement upon which sentence is imposed under any
provision of law.” (§ 1170, subd. (b).)
      Gordon acknowledges, however, there is factual support for
one other circumstance listed in the probation report and
discussed by the trial court: his prior criminal record. He agrees
this was a permissible factor to consider, but argues that we may
not “speculate” whether the trial court would have imposed the
upper term based solely on this factor. (People v. Kozel (1982)
133 Cal.App.3d 507, 540.)
      We find two proper circumstances which support
imposition of the upper term and further find the trial court’s
own remarks at sentencing demonstrate the court would have
imposed the upper term based solely on those factors. The court
discussed only those two factors. The first factor he identified
was Gordon’s prior criminal record. The trial court noted in
contrast that Acosta had no prior record. The trial court also




                                50
emphasized Gordon’s role as the more active participant in the
robbery, with Acosta following Gordon’s lead. The court then
sentenced Gordon to the high term and Acosta to the mid-term.
       Apart from their criminal record and participation in the
robbery, the “aggravating” circumstances listed for the two men
in their probation reports were virtually identical.9 This strongly
indicates the trial court based its imposition of the upper term on
Gordon’s criminal record and leadership role, and not the factors
in the probation report. Our conclusion is reinforced because the
trial court repeated, immediately before sentencing Acosta to the
mid-term for the robbery, that Acosta was more passive.
       Gordon contends there is no factual basis for the trial
court’s conclusion that he was the more active, leading
participant in the robbery. We find such a basis. Gordon was in
the front of the group as it approached the victims, with Acosta
and Cesar S. following. Gordon was the only one of the three
robbers to speak. He initiated small talk about the Mercedes,
potentially to put the victims off guard. It was he who told the
victims to empty their pockets; he later told Acosta to take a
chain necklace from one of the victims.




9     Acosta’s report referred to the crime involving great
violence and also being carried out in a manner demonstrating
planning, sophistication and professionalism. Gordon’s report, as
we note, also referred to violent conduct and the crime being
carried out in a manner demonstrating planning, sophistication
and professionalism.




                                51
XI.   If the Gang Enhancements Are Again Found True, the Trial
      Court Must Avoid Double Punishment for Appellants’ Use of
      a Firearm.
      Acosta contends, and respondent agrees, that the 10-year
gang enhancement term added to his sentences for the attempted
robberies pursuant to section 186.22, subdivision (b)(1)(C), must
be modified to five year terms pursuant to section 186.22,
subdivision (b)(1)(B), if the term remains intact after remand.
The People agree that Gordon’s enhancement term on one of the
attempted robberies (Count 4) must be modified as well. The
People do not agree that Gordon’s sentence on count 3 must be
modified. We reach the same conclusions as the People. After
our original opinion issued, the trial court made these
modifications. The gang enhancements have now been reversed.
Should the gang enhancements be found true on remand, our
reasoning on sentencing will still apply, as follows.
      Section 1170.1, subdivision (f), prohibits the imposition of
more than one enhancement for use of a firearm as to a single
offense: “When two or more enhancements may be imposed for
being armed with or using a dangerous or deadly weapon or a
firearm in the commission of a single offense, only the greatest of
those enhancements shall be imposed for that offense. This
subdivision shall not limit the imposition of any other
enhancements applicable to that offense, including an
enhancement for the infliction of great bodily injury.”
      In People v. Rodriguez (2009) 47 Cal.4th 501, 504, the
California Supreme Court held that section 1170.1,
subdivision (f), prohibited imposition of an aggravated gang
enhancement (§ 186.22, subd. (b)(1)(C)) and a firearm
enhancement (§ 12022.5, subd. (a)) as part of a sentence for




                                52
assault with a firearm. The Supreme Court noted that both the
enhancement for personal use of a firearm under section 12022.5
and the gang enhancement fell within the scope of section 1170.1,
subdivision (f). (Rodriguez, at pp. 505, 508.) The gang
enhancement under section 186.22, subdivision (b)(1)(C), applied
to the assault with a firearm conviction because it was a violent
felony under section 667.5, subdivision (c)(8) (firearm use during
felony). (Rodriguez, at p. 509.) Therefore, because section 1170.1
prohibits the imposition of two enhancements based on the same
firearm use, the Supreme Court reversed the sentence and
remanded. (Rodriguez, at pp. 505, 509.)
       Here, appellants were sentenced on counts 3 and 4 under
section 186.22, subdivision (b)(1)(C) because the attempted
robberies in this case were “violent” felonies. Attempted robbery
is a “violent felony” only pursuant to the firearm use provision in
section 667.5, subdivision (c)(8). Accordingly, the only basis for
imposing the section 186.22, subdivision (b)(1)(C), gang
enhancement is Gordon’s and Acosta’s personal use of a firearm
in count 4 and appellant Acosta’s personal use of a firearm in
count 3. Acosta was also sentenced on counts 3 and 4 under
section 12022.53, subdivision (b) for his firearm use. Gordon
received a section 12022.53, subdivision (b) enhancement for his
firearm use only on count 4. Under Rodriguez, the same firearm
use cannot be used to impose both the firearm enhancement
(§ 12022.53, subd. (b)) and the aggravated gang enhancement
(§ 186.22, subd. (b)(1)(C)), and so that gang enhancement cannot
be imposed.
       A lesser gang enhancement is, however, permissible under
the facts of this case. Appellants were convicted in counts 3 and
4 of attempted robbery, which is a “serious felony” under section




                                53
1192.7, subdivisions (19) and (39). Accordingly, the five-year
gang enhancement under section 186.22, subdivision (b)(1)(B),
applicable when the underlying felony is a “serious felony,”
should be imposed on count 3 for Acosta and on count 4 for both
Gordon and Acosta.
      Gordon’s sentence on count 3 need not be modified. No
firearm enhancement was imposed on that count. Gordon
contends that the gang finding was used twice to increase his
sentence and the principles underlying the holding in Rodriguez
should apply to bar such double use. The holding in Rodriguez is
based on section 1170.1, subdivision (f), which by its terms
applies to multiple enhancements based (directly or indirectly) on
being armed or using a firearm. The language of that subdivision
does not apply to multiple enhancements based on a gang
finding. More importantly, Gordon did not receive multiple
enhancements based on the gang finding. He received only one
enhancement: the gang enhancement itself.
      Acosta’s sentence on counts 3 and 4 should be separate
terms of eight months for the attempted robbery conviction plus
three years and four months for the firearm enhancement and
one year and eight months for the gang enhancement.
      Appellant Gordon’s sentence on count 4 should be eight
months for the attempted robbery conviction plus three years
four months for the firearm enhancement and one year eight
months for the gang enhancement. His sentence on count 3,
which consists of eight months for the attempted robbery
conviction plus three years four months for the gang
enhancement, remains unchanged.




                               54
XII. The Abstract of Judgment for Each Appellant Has Been
      Corrected for Count 1.
      Appellants contends and respondent agrees the abstract of
judgment should be corrected to show the applicable statutory
authority for their sentence for the count 1 carjacking conviction.
We agree as well. The correct authority for the life term with a
15-year minimum for carjacking for the benefit of a criminal
street gang is section 186.22, subdivision (b)(4)(B). This
correction has been made and should be carried over to any
future amended abstracts if the gang enhancements are again
found true.

XIII. The Abstract of Judgment for Each Appellant Should Be
      Amended to Strike the Order That the Determinate
      Sentences Must Be Completed Before the Indeterminate
      Sentences Begin.
      Appellants contends the abstract of judgment should be
corrected to reflect the trial court’s order that the determinate
and indeterminate sentences be served concurrently. Respondent
agrees. We agree as well. This correction has now been made and
should be carried over, if necessary, to any future amended
abstracts.

XIV. Appellants Have Not Demonstrated They Were Denied the
      Opportunity to Make a Record for a Youth Offender Parole
      Hearing.
      Appellants contend this matter must be remanded under
section 3051 and People v. Franklin (2016) 63 Cal.4th 261 to
provide them sufficient opportunity to make a record of
mitigating evidence for use in a future youthful offender parole




                                55
hearing. Appellants have not demonstrated they were denied
such an opportunity in the trial court.
       “A youth offender parole hearing is a hearing by the Board
of Parole Hearings for the purpose of reviewing the parole
suitability of any prisoner who was 25 years of age or younger . . .
at the time of his or her controlling offense.” (§ 3051,
subd. (a)(1).) “[T]he board, in reviewing a prisoner’s suitability
for parole . . . shall give great weight to the diminished
culpability of juveniles as compared to adults, the hallmark
features of youth, and any subsequent growth and increased
maturity of the prisoner in accordance with relevant case law.”
(§ 4801, subd. (c).)
       In Franklin, the defendant was 16 years old when he
committed murder and the trial court was obligated by statute to
sentence him to two consecutive sentences of 25 years to life.
(Franklin, supra, 63 Cal.4th at p. 268.) The defendant was
sentenced in 2011, prior to the enactment of Senate Bill No. 260
on January 1, 2014. (Franklin, at pp. 268, 276.) Our Supreme
Court determined it was not clear if the defendant had sufficient
opportunity at sentencing to “make an accurate record of the
juvenile offender’s characteristics and circumstances at the time
of the offense” to enable the Board to “properly discharge its
obligation to ‘give great weight to’ youth-related factors.” (Id. at
p. 284.) The Supreme Court therefore remanded the case to the
trial court for a determination whether the defendant had an
opportunity to make this record. (Ibid.)
       Here, appellants were 18 years old when they committed
the charged offenses in September 2016. Their sentencing
hearing was held in December 5, 2017, nearly two years after
section 3051 was made applicable to them and 18 months after




                                56
Franklin was decided. Appellants had sufficient opportunity to
request a Franklin hearing and to make a record of their youthful
characteristics at sentencing. That they did not avail themselves
of these opportunities is not a reasonable basis to conclude the
trial court erred. Both appellants had the opportunity to submit
sentencing memorandum detailing any mitigating evidence;
Acosta in fact submitted a sentencing memorandum. At the
sentencing hearing, the trial court repeatedly invited defense
counsel to be heard regarding appellants’ sentences. The record
does not show appellants were denied the opportunity to present
mitigating evidence for future use.
       Appellants contend that even if there was a theoretical
opportunity for them to present evidence, their trial counsel was
ineffective in failing to request a Franklin hearing. The facts of a
Franklin hearing do not fit easily into an ineffective assistance of
counsel analysis. To use the language of such a claim, appellants
have not demonstrated a reasonable probability of a more
favorable outcome if counsel had requested such a hearing, that
is they have not shown that there was favorable evidence to place
in the record during such a hearing. Similarly, counsel may have
made the reasonable tactical decision to forgo a Franklin hearing
because counsel did not believe there was any evidence to present
at such a hearing or because counsel was concerned that the risk
of negative information coming to light and being memorialized
at such a hearing outweighed the possible benefit from mitigating
evidence. Appellants have not shown ineffective assistance of
counsel.




                                57
                        DISPOSITION
      The true findings on the section 186.22 gang enhancement
allegations are reversed and remanded for a new trial. The
judgments of conviction are affirmed in all other respects.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        STRATTON, J.


We concur:




             GRIMES, Acting P. J.




             WILEY, J.




                               58